OPINION
MILLER, Judge.
Appellant was convicted by a jury of criminal mischief. Punishment was assessed by the trial court at a fine of $200.00. On appeal the Dallas Court of Appeals reversed and remanded the conviction. Gersh v. State, 714 S.W.2d 80 (Tex.App.-Dallas, 1986).
The State raises one ground of review complaining that the Court of Appeals incorrectly held that the presumption provided in the text Penal Code Annotated Section 28.03 (Vernon Supp.1986) was unconstitutionally applied in this case. The State’s petition for discretionary review will be refused.
As is true in every case where discretionary review is summarily refused, such refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
In this case, however, we have reviewed the record and agree with the Court of Appeals opinion. We believe that they reached the correct result for the correct reasons in deciding this issue.
With this understanding, we refuse the State’s petition for discretionary review.
ONION, P.J., and McCORMICK, J., not participating.